DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Applicants’ amendments to the claims and arguments filed on August 8, 2022 have been received and entered. Claims 2, 16, 21 and 24 have been amended, while claims 1, 3, 7-12, 15 and 22 have been canceled.  Claim 25 is newly added. Claims 2, 4-6, 13-14, 16-21, 23-24 and 25 are pending and under consideration.
Priority
It is noted that instant application is a divisional of 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Allowable Subject Matter
Claims 2 and claims dependent therefrom are free of prior art. Applicant’s amendments to the base claim 2 incorporating the limitation “wherein said transgenic mouse is capable of breeding with a second, transgenic mouse, said second transgenic mouse having a genome comprising homozygous chimeric IgH loci comprising unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of and operable linked to a constant (C) region comprising an endogenous C segment of an IgH locus, to provide subsequent generation mice comprising in their genome homozygous IgH loci comprising unrearranged human IgH variable region gene segments at an endogenous IgH locus upstream of a constant (C) region comprising an endogenous C segment of an IgH locus and operably linked to the C region” obviates the basis of the rejection.
 It is noted that recitation of term transgenic mouse having germline with a homozygous IgH "capable of breeding" with second homozygous mouse to produce subsequent generation mice is interpreted in view of disclosure of the specification and declaration filed by Dr. Friedrich (see sections 5-11 of declaration filed on 12/02/2016, fig. 21) as mouse that is fertile and produce subsequent litters without affecting fertility or fecundity in that the average litter size is the same within statistical significance for chimeric loci containing different numbers of human V gene segments. It is further noted that in order to .meet the both claim limitation of mouse comprising (i)"all or part of the mouse IgH variable region’’ and (ii) must be “capable of breeding... to produce a subsequent generation mouse homozygous at the chimeric IgH locus, the claimed mouse genome must necessarily be inherently contain at least the intergenic ADAM6 genes required to maintain fertility of the resulting mouse. The mouse disclosed in closest prior art of record summarized by the reference of Murphy is not capable of breeding with another said mouse as evident from the Macdonald patent application (US201220322108, see page applicant’s argument on record). In view of foregoing, it is apparent that the mouse recited in claim 2 has distinct genotype and phenotype from one disclosed in Murphy.  The support for the limitation “truncated mouse IgK JC intron comprises 782 base pairs of mouse IgK intronic DNA upstream of said kappa chain locus enhancer” could be found at Figures 14 -18 of the instant specification illustrate one embodiment of a chimeric IgKappa locus disclosed therein, in which human kappa variable region gene segments are positioned at the mouse endogenous Ig Kappa locus. Specifically, in the chimeric Ig Kappa locus diagrammed in Figure 14 of Applicant's specification, the point of insertion of the landing pad for location of the human Vk-Jk gene segments into an endogenous Ig Kappa locus is positioned between the last endogenous mouse Jk gene segment (in this case, mouse Jk5) and the endogenous mouse Kappa Ei enhancer, specifically at coordinate 70,674,735. The 5' end of mouse iE enhancer is positioned at Coordinate 70,675,517. The coordinate information in NCBI37 for iE, one of skill at the time of the invention could readily determine that 782 bp of mouse intron DNA exists between the endogenous mouse iE enhancer and the 3' end of said contiguous human Ig JC intron positioned at mouse coordinate 70,674,735 and simple subtraction (70,675,517-70,674,735). This distance is also maintained in later genomic assembly releases. 
Therefore, claims 2, 4-6, 13-14, 16-21, 23-24 and 25 are free of prior art.

Maintained -Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent no 10064398 (Application No. 14516461) and further in view Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record.  
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent no 9505827(13740727) and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record. 
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25 are  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent no 10165763. Although the claims at issue are not identical, they are not patentably distinct from each other. '763 claims a transgenic mouse whose genome comprises a human/mouse chimeric immunoglobulin heavy chain locus comprising that is used in the method claimed in the instant application. 
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no 9447177 (Application No. 13416684) and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record. 
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of US Patent no 9434782 (Application No. 14137902) and further in view Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace use of a transgenic mouse comprises a genome comprising a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment. In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly used by the transgenic mouse of ‘782. Claims in ‘782 differ from claimed invention by not method of using said mouse genome comprises chimeric light chain locus. . However, Murphy teaches a mouse whose genome comprises a chimeric heavy chain and light chain locus and method of making a human antibody and obtaining B cells to produce hybridoma and produce fully humanize antibody. Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of ‘782 and Murphy to use  transgenic homozygous mouse of 782 to include chimeric light chain locus as disclosed in Murphy, with a reasonable expectation of success, at the time of the instant invention. In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly encompassed by the transgenic mouse of ‘782 in view of Murphy.
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25  are  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of copending Application No. 15383101 Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse comprises a genome comprising a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment. The '101 recites uses the transgenic mouse produces a plurality of chimeric IgH chains in response to antigen stimulation ( claim 1 ), and the utility of the claimed transgenic mouse is to generate, and thus obtain, an antigen specific antibody or antigen binding fragment thereof comprising a human immunoglobulin heavy chain comprising human IgH chain variable region (VH), the method comprising the step of contacting said transgenic mouse with an antigen (Abstract). The human/mouse chimeric immunoglobulin heavy chain locus of 101 appears to be structurally indistinguishable from the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus, and thus anticipates and/or renders obvious the instant claims. Figure 21 of' 101 illustrates the transgenic mouse comprising the human/mouse chimeric immunoglobulin heavy chain locus as the instantly claimed human/mouse chimeric immunoglobulin heavy chain locus.
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 9-11, 19-25of copending Application No. 14056434 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace overlapping subject matter.  In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly used by the transgenic mouse of ‘434. Claims in ‘434 differ from claimed invention by not method of using said mouse genome comprises chimeric kappa light chain locus. . However, Murphy teaches a mouse whose genome comprises a chimeric heavy chain and light chain locus and method of making a human antibody and obtaining B cells to produce hybridoma and produce fully humanize antibody. Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of ‘434 and Murphy to use  transgenic homozygous mouse of 434 to include kappa  chimeric light chain locus as disclosed in Murphy, with a reasonable expectation of success, at the time of the instant invention. In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly encompassed by the transgenic mouse of ‘434 in view of Murphy.
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 2425 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 7, 9-10, 15, 18-19, 23-24, 29, 31-32, 38, 41, 45-49, 53, 55, 57-63, 65, 67, 76-78, 80 and 81 of copending Application No. 14818162 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse and use of said transgenic mouse comprising a genome comprising a homozygous chimeric immunoglobulin heavy/light chain (IgH) locus comprising unrearranged human IgH/L variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment.  
Claims 2, 4-7, 9, 13-14, 16-21, 23- 24 and 25  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-21 of copending Application No. 14040405 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record.  Claims in ‘405 differ from claimed invention by not disclosing mouse genome comprising chimeric light chain locus comprises unrearranged human kappa (Igk) chain variable region gene segments at an endogenous Igk locus upstream of and operatively linked to a light chain constant region and method of using said mouse. However, Murphy teach a mouse who genome comprises an in situ substitution of human V-D-J/V-J regions for equivalent regions of the mouse loci all the sequences necessary for proper transcription, recombination, and/or class switching will remain intact” including immunoglobulin heavy chain intronic enhancer. The heavy chain intronic enhancer is positioned about 1 kb downstream of the last J segment in both mice and humans. Murphy et al further teaches a method of making a human antibody and method of obtaining B cells to produce hybridoma and produce fully humanize antibody. Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of ‘405 and Murphy to modify the transgenic homozygous mouse of ‘405 whose genome comprises unrearranged human heavy chain by further modifying the kappa chain variable gene segments as suggested in Murphy using method of site specific insertion taught by ‘405, with a reasonable expectation of success, with a reasonable expectation of success, at the time of the instant invention. In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly encompassed by the transgenic mouse of ‘405 in view of Murphy.
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25  remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 30-55 of copending Application No. 14040427 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace use of a transgenic mouse comprises a genome comprising a homozygous chimeric immunoglobulin heavy/kappa  chain (IgH/K) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment.  
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19, 21-27, and 29-34 of copending Application No. 15360502. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse and use of said transgenic mouse comprising a genome comprising a homozygous chimeric immunoglobulin heavy/kappa  chain (IgH/K) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment.  
Claims 2, 4-7, 9, 13-14, 16-21, 23-24  and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383188 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse comprises a genome comprising a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH/L variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment.  Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of ‘188 and Murphy to use  transgenic homozygous mouse of 188 to include chimeric light chain locus as disclosed in Murphy, with a reasonable expectation of success, at the time of the instant invention. In the instant case, transgenic mouse and method of using transgenic mouse as required by instant application is explicitly encompassed by the transgenic mouse of ‘188 in view of Murphy.
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25   remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, 23-27-28, 30-32 of copending Application No. 15232122 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse and use of said transgenic mouse comprising a genome comprising a homozygous chimeric immunoglobulin heavy/light chain (IgH) locus comprising unrearranged human IgH/L variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment.  
Claims 2, 4-7, 9, 13-14, 16-21, 23-24 and 25  remain  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, 23-25 of copending Application No. 15383353 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace a transgenic mouse comprises a genome comprising a homozygous chimeric immunoglobulin heavy/light chain (IgH/L) locus comprising unrearranged human IgH variable region gene segments positioned upstream of and operably linked to an enhancer and a constant (C) region comprising an endogenously-located CH gene segment.  
Claims 2, 4-7, 9, 13-14, 16-21, 23-25 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15, 17-,,, 24-26, 28-33 of copending Application No. 15214963 and further in view of Murphy et al (US Patent no 8,791,323, filed on 11/09/2006 IDS or WO/2002/066630, 08/29/2002) for the reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims embrace same transgenic mouse and directed to overlapping subject matter. 

Response to arguments
While Applicant has traversed the rejection but failed to rebut the rejection of record and/or file terminal disclaimer as suggested in response to prior office action. Thus the rejection is maintained for the reasons of record.

Conclusion
Claims 2, 4-6, 13-14, 16-21, 23-24 and 25 are free of prior art.
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632